            Case 1:20-cv-00730-LLS Document 9 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARRELL GUNN,

                                 Plaintiff,
                                                                20-CV-0730 (LLS)
                     -against-
                                                                CIVIL JUDGMENT
 JANE DOE,

                                 Defendant.

         Pursuant to the order issued May 21, 2020, dismissing the amended complaint,

         IT IS ORDERED, ADJUDGED AND DECREED that the amended complaint is

dismissed under 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     June 25, 2020
           New York, New York

                                                               Louis L. Stanton
                                                                  U.S.D.J.
